                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8   BofI FEDERAL BANK, a federally chartered
     banking institution,                                   NO. 14-CV-484 BJR
 9
     Plaintiff,
10
     v.                                                     ORDER GRANTING
11                                                          DEFENDANTS’ MOTION FOR
     ADVANCE FUNDING LLC; KIRK A.                           SUMMARY JUDGMENT
12   TOVEY, individually and as trustee of the
     KIRK A. TOVEY REVOCABLE TRUST; and
13
     SETTLEMENT COLLECTION SERVICE,
14   LLC,
     Defendants.
15

16                                          I.     INTRODUCTION

17          This motion comes before the Court on a Motion for Summary Judgment filed by

18   Defendants Kirk Tovey, individually and as trustee of the Kirk A. Tovey Revocable Trust

19   (“Tovey”), and Settlement Collection Service, LLC (“SCS”) (collectively “Defendants”).

20   Defendants seek dismissal of all claims against them asserted by Plaintiff BofI Federal Bank

21   (“BofI”). Having reviewed the pleadings and held oral argument, the Court finds and rules as

22   follows.

23                       II.     FACTUAL AND PROCEDURAL BACKGROUND

24          A. Factual Background

25          On November 16, 2011, Sheena Venzant won the Washington State “Lucky for Life”
     lottery drawing, entitling her to receive $52,000 annually for the rest of her life, or a lump sum


                                                     1
 1   payment of $750,000.1 Venzant elected to receive the $52,000 annually. Decl. of Sheena
 2   Venzant (“Venzant Decl.”), Dkt. No. 30, ¶ 2; Decl. of Daniel Hefner (“Hefner Decl.”), Dkt.
 3   No. 39, Ex. A. After winning the lottery, Venzant was contacted by various companies with
 4   offers to provide her a lump sum payment in return for assignment of her future lottery
 5   payments. Venzant Decl., ¶ 3. Venzant discussed an agreement with McLloyd Onwubere, then
 6   an employee of BofI. Id. On March 7, 2012, Venzant entered into an agreement with BofI to
 7   assign twenty-five annual payments of $47,000 each to BofI in return for a lump sum payment
 8   of $318,401.75. Id.; Hefner Decl., Ex. C., p. 18, Ex. D, p. 10, Ex. F.
 9          On the same date, Venzant also entered into a “Life Contingent Payment Addendum”
10   in which Venzant agreed to cooperate with BofI to obtain a life insurance agreement that
11   would pay benefits to BofI should Venzant die prior to the payment of the twenty-five annual
12   payments of $47,000 that Venzant had agreed to assign to BofI. Hefner Decl., Ex. D. The
13   policy contained an incontestability provision (which took effect after two years) and a suicide
14   exclusion (which expired after two years). Hefner Decl., Ex. I at 9. According to BofI, due to
15   regulatory constraints with respect to speculative investments, it was constrained from paying
16   Venzant the lump sum contemplated by the Agreement until the two years had run. Hefner
17   Decl. ¶ 12.
18          Venzant claims, however, that she never agreed to the delay, and she became
19   “increasingly unhappy and frustrated” because “month after month passed, and I still had not
20   received the lump sum payment.” Venzant Decl. ¶¶ 4-5. Venzant states that on February 5,
21   2013, she wrote a letter to BofI purporting to cancel the assignment and life insurance policy.
22   Venzant Decl. ¶ 5; Ex. C. Several months later, Venzant spoke with an account representative
23

24
            1
                Venzant is not a party to this case.
25



                                                       2
 1   at Defendant Advance Funding LLC (“Advance”), Barbara Guerra, and agreed to assign her
 2   lottery winnings to Advance.2 Venzant Decl. ¶¶ 8, 10. Venzant entered into such an agreement
 3   with Advance on or about May 17, 2013. Decl. of Dan Cevallos, Dkt. No 31, ¶ 3; Decl. of
 4   Duncan Manville, Dkt. No. 40, Ex. A. Plaintiff claims it did not receive the February 2013
 5   letter, and denies any knowledge that Venzant intended to cancel her agreement with BofI until
 6   nearly a year later. Hefner Decl. ¶¶ 18, 22.
 7          On May 21, 2013, Monica Ray with Northeastern Capital Funding, the entity that
 8   worked with Advance on the Venzant transaction, sent an email to Richard Miller, III with
 9   SCS, asking whether SCS wanted to buy “this Washington lottery stream.” Decl. of Susan Rae
10   Fox, Dkt. No. 111, Ex. 8. Although the subject heading of the email was “VEN (WA)”,
11   Defendants claim, and BofI does not dispute, that the email did not contain any potentially
12   identifying details about Venzant. Id. On June 3, 2013, Advance filed a Petition for Order
13   Approving Assignment with the Superior Court of Thurston County, seeking approval of the
14   assignment from Venzant to Advance. The petition noted that Advance had assigned all of its
15   rights contained in the Venzant agreement to the Kirk A. Tovey Revocable Trust. Manville
16   Decl., Ex. B. The petition was granted on June 14, 2013. Fox Decl., Ex. 12.
17          On June 28, 2013, Ray sent Amy Schwartz, an attorney representing SCS and Tovey, a
18   closing binder containing information regarding the sale of the lottery stream investment from
19   Advance to Tovey. Second Decl. of Duncan Manville, Dkt. 71, Ex. B, Advance Dep. Ex. 12;
20   Decl. of Richard Miller, III, Dkt. No. 112, ¶¶ 9&10. It is not disputed that this is the first that
21   SCS and Tovey became aware of any agreement Venzant may have had with BofI. It is also
22   undisputed that SCS and Tovey never had any contact with Venzant at any time. Tovey
23   provided funding and the deal closed in July 2013. Miller Decl., ¶ 9.
24

25

            2
                It is disputed, but for purposes of this motion not material, who contacted whom first.

                                                              3
 1          B. Procedural History
 2          On April 2, 2014, after learning of Venzant’s assignment to Advance (and ultimately,
 3   Tovey), BofI filed this Complaint. It asserted claims against all Defendants for tortious
 4   interference with contract and unjust enrichment, and sought equitable relief and money
 5   damages. Compl., Dkt. No. 1. Defendants filed the first motion for summary judgment on
 6   February 19, 2015, seeking dismissal of BofI’s tortious interference claim. On April 28, 2015,
 7   the Court granted the motion, finding that the contract between BofI and Venzant was
 8   unenforceable as against public policy, and therefore could not form the basis of a tortious
 9   interference claim. The parties subsequently filed additional motions for summary judgment,
10   Defendants seeking dismissal of BofI’s remaining claims for unjust enrichment and declaratory
11   judgment, and BofI seeking dismissal of Defendants’ tortious interference counterclaim. The
12   Court granted these motions on August 20, 2015 and December 12, 2015, respectively. BofI
13   (but not Defendants) appealed the Court’s orders of dismissal. On December 11, 2017, the
14   Ninth Circuit reversed the Court’s order, finding that that the BofI-Venzant contract was not
15   unenforceable as against public policy, and remanded to this Court for further proceedings.
16          On August 16, 2018, BofI filed a motion for default judgment against Defendant
17   Advance Funding, after Advance’s attorney, Susan Fox, withdrew her representation. The
18   Court granted that motion on August 20, 2018, as to that Defendant only. The remaining
19   Defendants SCS and Tovey filed the instant Motion for Summary Judgment on September 20,
20   2018. On October 26, 2018, the Court heard oral argument.
21                                            III.   DISCUSSION
22          A. Summary Judgment Standard
23          Defendants move for summary judgment pursuant to Federal Rule of Civil Procedure
24   56. “The court shall grant summary judgment if the movant shows that there is no genuine
25   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
     R. Civ. P. 56(a). The moving party bears the burden of demonstrating the absence of a genuine

                                                     4
 1   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The court “should
 2   review all of the evidence in the record . . . [and] draw all reasonable inferences in favor of the
 3   nonmoving party.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). A
 4   genuine issue for trial exists if “the evidence is such that a reasonable jury could return a
 5   verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 6   However, “[t]he mere existence of a scintilla of evidence” in support of a nonmoving party’s
 7   position is not sufficient to create a genuine issue of material fact. Anderson, 477 U.S. at 252.
 8           B. BofI’s Tortious Interference Claim
 9           In order to maintain a claim against Defendants SCS and Tovey for tortious
10   interference with a contract, BofI must establish (1) that it had a valid contractual relationship
11   with Venzant; (2) that Defendants SCS and Tovey had knowledge of the relationship; (3) that
12   those Defendants intentionally interfered, causing a breach or termination of the relationship;
13   (4) that those Defendants interfered for an improper purpose or used improper means; and (5)
14   resultant damages. Sintra, Inc. v. City of Seattle, 119 Wash. 2d 1, 28 (1992), citing Pleas v.
15   City of Seattle, 112 Wash. 2d 794, 800 (1989).
16           The analysis of whether Defendants caused a breach of Venzant and BofI’s agreement
17   requires an inquiry into when such breach may have occurred. Venzant testified in her
18   declaration that in February 2013, she wrote and sent to BofI a letter repudiating the contract.
19   Venzant Decl., ¶ 7, Ex. C. Based on this undisputed testimony, Defendants argue that a
20   contractual relationship between BofI and Venzant no longer existed by the time Venzant
21   signed her agreement with Advance in May 2013. BofI claims, however, that it did not receive
22   the letter, and that the parties to the contract continued to act, at least through April 2013, as if
23   it were still in place. See, e.g., Hefner Decl., Ex. B (internal BofI records referencing email to
24   BofI from Venzant stating “I just think things will be better to keep things the way they are
25   now.”). Whether Venzant effectively repudiated the BofI contract in February 2013, therefore,
     appears to be a dispute of fact.

                                                       5
 1          What is not disputed, however, is that Venzant signed a contract with Advance Funding
 2   on or about May 17, 2013. Manville Decl., Ex. A. Under that contract, Advance agreed to pay
 3   Venzant $300,000.00 in exchange for assignment to Advance of her “right, title and interest in
 4   and to Twenty (20) partial annual lottery prize payments each in the amount of $50,000.00,
 5   which represent the payments due to me from the Washington State Lottery.” Id. The payments
 6   to Advance were to begin in November 2013 and run through November 2032. Id. In other
 7   words, on May 17, 2013, Venzant entered into a contract with Advance that was incompatible
 8   with her performance of the BofI contract. In doing so, Venzant acted in a manner that made it
 9   legally impossible for her to comply with the BofI contract, and therefore at that moment she
10   breached any agreement she may still have had with BofI. See Wallace Real Estate Inv., Inc. v.
11   Groves, 124 Wash. 2d 881, 898 (1994) (“[A]n anticipatory breach is a positive statement or
12   action by the promisor indicating distinctly and unequivocally that he either will not or cannot
13   substantially perform any of his contractual obligations.”); Restatement (Second) of Contracts
14   § 250 (1981) (“A repudiation is . . . a voluntary affirmative act which renders the obligor
15   unable or apparently unable to perform without such a breach.”).
16          What is also undisputed is that Defendants SCS and Tovey did not learn of Venzant’s
17   identity until it received the transaction closing binder on June 28, 2013. Decl. of Richard
18   Miller, III, ¶ 10; see also Transcript [Rough Draft] of October 26, 2018 hearing, 12:24-13:1
19   (counsel for BofI stating “there’s also no dispute that the evidence indicates that SCS and
20   Tovey were not aware of the BOFI agreement until June 28, 2013”). This fact is fatal to BofI’s
21   tortious interference claims against SCS and Tovey. Although Monica Ray, on behalf of
22   Advance, contacted SCS on May 21, 2013, soliciting bids on a “Washington Lottery stream”
23   investment opportunity, the undisputed evidence indicates that Advance did not share any
24   identifying details with SCS at that time. See Fox Decl., Ex. 8. Advance did not share with
25   SCS and Tovey detailed information regarding the investment opportunity until June 28, 2013,



                                                     6
 1   over a month after Venzant’s indisputable breach with BofI.3 That date was the first SCS and
 2   Tovey learned of either Venzant and her lottery winnings, or any agreement she may or may
 3   not have had with BofI.
 4           A claim of tortious interference requires a defendant to have knowledge of the
 5   plaintiff’s contractual relationship, and for defendant to have induced or caused the breach.
 6   Sintra, Inc., 119 Wash. 2d at 28. The undisputed evidence demonstrates that SCS and Tovey
 7   did not have knowledge of the Venzant-BofI agreement if and when Venzant breached it. They
 8   could not have caused Venzant to enter into a contract with Advance Funding on May 17,
 9   2013, because they were not even aware of her identity at the time, let alone any existing
10   contract she may have had with BofI.
11           At oral argument on this motion for summary judgment, counsel for BofI argued that
12   despite Defendants’ ignorance of Venzant’s identity at the time she breached the agreement
13   with BofI, Defendants SCS and Tovey nevertheless “caused” the breach because they
14   subsequently agreed to purchase the income stream. BofI claimed that had Defendants failed
15   to do so, “there is every reason to believe” Venzant would have honored her contract with
16   BofI. Tr. of Hearing, 13:15-16.
17           To the contrary, there is no reason to believe this. The record is devoid of any evidence
18   (or even allegation) that Advance’s contract with Venzant was dependent on Defendants’
19   funding. The agreement explicitly authorized Advance to reassign the payments, but did not
20   require it to do so, and did not make performance contingent on Advance obtaining a
21   secondary assignee. Manville Decl., Ex. A at 8. Indeed, the agreement explicitly provided
22   “both parties recognize that this Agreement is enforceable upon execution.” Id. at 6. There is,
23   moreover, no evidence that either Venzant or Advance had any intention of breaching their
24

25
             3
               To be clear, the Court is not finding that Venzant breached her agreement with BofI; merely that if an
     enforceable agreement between Venzant and BofI still existed as of May 17, 2013, Venzant’s execution of the
     contract with Advance at that time constituted a breach of that Venzant-BofI agreement.

                                                             7
 1   agreement if SCS and Tovey failed to provide funding. Counsel’s claims at oral argument are
 2   wholly insufficient to create a dispute of fact, let alone support a claim of tortious interference.
 3   BofI’s tortious interference claim against Defendants SCS and Tovey must therefore be
 4   dismissed.
 5          C. BofI’s Unjust Enrichment and Declaratory Judgment Claims
 6          “Three elements must be established in order to sustain a claim based on unjust
 7   enrichment: a benefit conferred upon the defendant by the plaintiff; an appreciation or
 8   knowledge by the defendant of the benefit; and the acceptance or retention by the defendant of
 9   the benefit under such circumstances as to make it inequitable for the defendant to retain the
10   benefit without the payment of its value.” Young v. Young, 164 Wash. 2d 477, 484, citing
11   Bailie Commc'ns, Ltd. v. Trend Bus. Sys., Inc., 61 Wash. App. 151, 159–60 (1991).
12          As outlined above, SCS and Tovey had no part in Venzant’s repudiation of her
13   agreement with BofI. By the time Advance shared any specific details about the lottery
14   investment with CSC and Tovey, Advance had a binding contract with Venzant and an order
15   from the Thurston County Superior Court approving assignment of the lottery winnings to
16   Advance. Under these circumstances, it is not inequitable for SCS and Tovey to retain the
17   benefit of their purchase. Moreover, BofI has failed to demonstrate that it conferred a benefit to
18   SCS and Tovey. Any benefit SCS and Tovey received was assigned by Advance, not BofI.
19          Finally, BofI has not demonstrated that it is entitled to relief in equity. It chose to delay
20   performance of its obligations under the agreement with Venzant, who the record demonstrates
21   was quite desperately in need of the money. Without finding that BofI delayed performance of
22   the agreement in anything other than good faith, it is nevertheless indisputable that had BofI
23   expeditiously performed its end of the deal with Venzant, this dispute never would have arisen.
24   It is not only not unjust that Defendants keep the benefit of the bargain they made with
25   Advance; it would in fact be patently unjust for the Court to undo it. BofI’s claim for unjust



                                                      8
 1   enrichment is therefore dismissed. There being no basis for a declaratory judgment, that claim
 2   is dismissed as well.
 3                                          IV.    CONCLUSION
 4          For the foregoing reasons, the Court hereby grants the Motion for Summary Judgment
 5   of Defendants SCS and Tovey and dismisses this case in its entirety.
 6          Signed this 5th day of November, 2018.
 7

 8

 9

10
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                    9
